  Case 1:18-cr-00645-PKC Document 16 Filed 04/29/20 Page 1 of 5 PageID #: 55




SLR:LDM:CSK
F. #2015R01183

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                            PRELIMINARY ORDER OF FORFEITURE

            - against -                             18-CR-645 (PKC)

PIOTR SKRECZKO,

                          Defendant.

– – – – – – – – – – – – – – – –X

               WHEREAS, on or about July 24, 2019, Piotr Skreczko (the “defendant”),

entered a plea of guilty to the offense charged in Count Two of the above-captioned

Indictment, charging a violation of 18 U.S.C. § 2252(a)(4)(B); and

               WHEREAS, pursuant to 18 U.S.C. §§ 2253(a) and 2253(b) the defendant has

consented to the forfeiture of all right, title, and interest to the United States in the following

assets: (i) one (1) “Hitachi Hard Drive” S/N JE391RBH; (ii) one (1) “SanDisk” S/N

171721453003; and (iii) one (1) Samsung cellular phone IMEI 357752071012848, all seized

from the defendant’s residence on or about November 1, 2018 (collectively, the “Seized

Property”), as property representing: (a) visual depictions described in 18 U.S.C. §§ 2251,

2251A, 2252, 2252A, 2252B or 2260, or any book, magazine, periodical, film, videotape, or

other matter containing any such visual depictions, which was produced, transported, mailed,

shipped or received in violation of such sections; (b) property, real and personal, constituting,

or traceable to, gross profits and other proceeds obtained from such offense; and (c) property,

real and personal, used or intended to be used to commit or to promote the commission of
  Case 1:18-cr-00645-PKC Document 16 Filed 04/29/20 Page 2 of 5 PageID #: 56




such offense, or any property traceable to such property as a result of the defendant’s

violation of 18 U.S.C. § 2252(a)(4)(B), and/or as substitute assets, pursuant to 21 U.S.C. §

853(p) as incorporated by 18 U.S.C. § 2253(b).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:

               1.      Pursuant to 18 U.S.C. §§ 2253(a) and 2253(b), and 21 U.S.C. § 853(p),

the defendant shall forfeit to the United States all right, title, and interest in the Seized

Property.

               2.      Upon entry of this Preliminary Order of Forfeiture (“Preliminary

Order”), the United States Attorney General or his designee is authorized to seize the Seized

Property, to conduct any proper discovery, in accordance with Fed. R. Crim. P. 32.2(b)(3)

and (c), and to commence any applicable proceedings to comply with statutes governing

third-party rights, including giving notice of this Preliminary Order.

               3.      The United States shall publish notice of this Preliminary Order in

accordance with the custom and practice in this district on the government website

www.forfeiture.gov, of its intent to dispose of the Seized Property in such a manner as the

Attorney General or his designee may direct. The United States may, to the extent

practicable, provide direct written notice to any person known or alleged to have an interest

in the Seized Property as a substitute for published notice as to those persons so notified.

               4.      Any person, other than the defendant, asserting a legal interest in the

Seized Property may, within thirty (30) days of the final publication of notice or receipt of

notice or no later than sixty (60) days after the first day of publication on an official

government website, whichever is earlier, petition the Court for a hearing without a jury to
                                 United States v. Piotr Skreczko
18-CR-645 (PKC)                  Preliminary Order of Forfeiture                                Page 2
  Case 1:18-cr-00645-PKC Document 16 Filed 04/29/20 Page 3 of 5 PageID #: 57




adjudicate the validity of his or her alleged interest in the Seized Property, and for an

amendment of the order of forfeiture, pursuant to 21 U.S.C. § 853(n)(6). Any petition filed

in response to the notice of forfeiture of the Seized Property must be signed by the petitioner

under penalty of perjury and shall set forth the nature and extent of the petitioner’s right,

title, or interest in the property, the time and circumstances of the petitioner’s acquisition of

the right, title, or interest in the property, any additional facts supporting the petitioner’s

claim, and the relief sought.

               5.      The defendant shall not file a claim or petition seeking remission or

contesting the forfeiture of the Seized Property in any administrative or judicial (civil or

criminal) proceeding. The defendant shall not assist any person or entity in the filing of any

claim or petition seeking remission or contesting the forfeiture of the Seized Property in any

administrative or judicial (civil or criminal) forfeiture proceeding. The defendant shall fully

assist the government in effectuating the surrender and forfeiture of the Seized Property to

the United States. The defendant shall take whatever steps are necessary to ensure that clear

title to the Seized Property passes to the United States, including, but not limited to, the

execution of any and all documents necessary to effectuate the surrender and forfeiture of the

Seized Property to the United States. Further, if any third party files a claim to the Seized

Property, the defendant will assist the government in defending such claims. If the Seized

Property is not forfeited to the United States, the United States may seek to enforce this

Preliminary Order against any other assets of the defendant up to the value of the Seized

Property, pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of

21 U.S.C. § 853(p)(1)(A)-(E) have been met.



                                 United States v. Piotr Skreczko
18-CR-645 (PKC)                  Preliminary Order of Forfeiture                             Page 3
  Case 1:18-cr-00645-PKC Document 16 Filed 04/29/20 Page 4 of 5 PageID #: 58




               6.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

including notice set forth in an indictment, information or administrative notice. In addition,

the defendant knowingly and voluntarily waives his right, if any, to a jury trial on the

forfeiture of the Seized Property, and waives all constitutional, legal and equitable defenses

to the forfeiture of said monies and/or properties, including, but not limited to, any defenses

based on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any

applicable statute of limitations, venue, or any defense under the Eighth Amendment,

including a claim of excessive fines.

               7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Preliminary

Order shall become final as to the defendant at the time of the defendant’s sentencing and

shall be made part of the defendant’s sentence and included in his judgment of conviction. If

no third party files a timely claim, this Preliminary Order, together with Supplemental Orders

of Forfeiture, if any, shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.

P. 32.2(c)(2). At that time, the monies and/or properties forfeited herein shall be forfeited to

the United States for disposition in accordance with the law.

               8.     The United States alone shall hold title to the Seized Property following

the Court’s disposition of all third-party interests, or, if none, following the expiration of the

period provided in 21 U.S.C. § 853(n)(2).

               9.     The forfeiture of the Seized Property is not to be considered a payment

of a fine, penalty, restitution loss amount, or payment of any income taxes that may be due,

and shall survive bankruptcy.



                                United States v. Piotr Skreczko
18-CR-645 (PKC)                 Preliminary Order of Forfeiture                             Page 4
  Case 1:18-cr-00645-PKC Document 16 Filed 04/29/20 Page 5 of 5 PageID #: 59




              10.     This Preliminary Order shall be binding upon the defendant and the

successors, administrators, heirs, assigns and transferees of the defendant, and shall survive

the bankruptcy of any of them.

              11.     This Preliminary Order shall be binding only upon the Court’s “so

ordering” of the Order.

              12.     The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Preliminary Order and to amend it as necessary, pursuant

to Fed. R. Crim. P. 32.2(e).

              13.     The Clerk of the Court is directed to send, by inter-office mail, three (3)

certified copies of this executed Order to the United States Attorney’s Office, Eastern

District of New York, Attn: FSA Law Clerk Joshua Lahijani, 271-A Cadman Plaza East,

Brooklyn, New York 11201.

Dated: Brooklyn, New York
                April 29
       ________________________, 2020

                                               SO ORDERED:

                                                     s/Hon. Pamela K. Chen
                                               ______________________________________
                                               HONORABLE PAMELA K. CHEN
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




                                 United States v. Piotr Skreczko
18-CR-645 (PKC)                  Preliminary Order of Forfeiture                          Page 5
